Exhibit 10.37
 
 
 
COMPOSITE
 
UNIT PURCHASE AGREEMENT BY AND AMONG
 
BIOSIG TECHNOLOGIES, INC.
 
AND
 
EACH PURCHASER IDENTIFIED ON THE SIGNATURE PAGES HERETO
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
DISCLOSURE SCHEDULES AND EXHIBITS
 
TO
 
UNIT PURCHASE AGREEMENT
 
Schedule 3.1(g)                                Capitalization
 
Schedule 3.1(h)                                Financial Statement
 
Schedule 3.1(i)                                 Material Changes; Undisclosed
Events, Liabilities or Developments
 
Schedule 3.1(j)                                 Litigation
 
Schedule 3.1(m)                                Title to Assets
 
Schedule 3.1(n)                                Intellectual Property
 
Schedule 3.1(p)                                Transactions With Affiliates and
Employees
 
Schedule 3.1(r)                                Certain Fees
 
Schedule 3.1(t)                                 Registration Rights
 
Schedule 3.1(y)                                 Indebtedness
 
Schedule 3.1(bb)                               Accountants


 

--------------------------------------------------------------------------------

 
Exhibit A                               Form of A Warrant
Exhibit B                                Form of B Warrant
Exhibit C                                Form of Legal Opinion of Company
Counsel
Exhibit D                                Form of Registration Rights Agreement
 
 
 

--------------------------------------------------------------------------------

 


 
UNIT PURCHASE AGREEMENT
 
This UNIT PURCHASE AGREEMENT (this “Agreement”) is dated as of December 19, 2014
by and among BioSig Technologies, Inc., a Delaware corporation (the “Company”),
and each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, Securities of the Company as more fully
described in this Agreement.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings set forth in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Cap” shall have the meaning ascribed to such term in Section 5.2.
 
“Closing” means a closing of the purchase and sale of the Units pursuant to
Section 2.1.
 
“Closing Date” means a Trading Day on which all of the Transaction Documents
have been executed and delivered by the Company and each of the Purchasers
purchasing Units at the relevant Closing, and all conditions precedent to (i)
the Purchasers’ obligations to pay the Subscription Amount and (ii) the
Company’s obligations to deliver the Units, in each case, have been satisfied or
waived, but in no event later than the third Trading Day following the relevant
Closing.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
 
 

--------------------------------------------------------------------------------

 
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means Haynes and Boone, LLP, with offices located at 30
Rockefeller Plaza, 26th Floor, New York, NY 10112, Fax: 212-884-8234.
 
“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.
 
“Effective Date” means the earliest of the date that (a) the initial
Registration Statement has been declared effective by the Commission, (b) all of
the Offering Shares have been sold pursuant to Rule 144 or may be sold pursuant
to Rule 144 without the requirement for the Company to be in compliance with the
current public information requirements under Rule 144 and without volume or
manner-of-sale restrictions or (c) following the one year anniversary of the
final Closing Date hereunder, provided that a holder of Offering Shares is not
an Affiliate of the Company, all of the Offering Shares may be sold pursuant to
an exemption from registration under Section 4(a)(1) of the Securities Act
without volume or manner-of-sale restrictions or the need for the Company to
provide current public information and Company counsel has delivered to such
holders a written opinion that resales may then be made by such holders of the
Offering Shares pursuant to such exemption which opinion shall be in form and
substance reasonably acceptable to such holders.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
 
“Financial Statements” shall have the meaning ascribed to such term in Section
3.1(h).
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(y).
 
“Initial Closing” shall have the meaning ascribed to such term in Section
2.1(a).
 
“Initial Closing Date” shall have the meaning ascribed to such term in Section
2.1(a).
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(n).
 
“Investor Warrants” means, collectively, the A Warrants and B Warrants, which
are included in the Units delivered to the Purchasers at each Closing in
accordance with Section 2.2(a) hereof, which A Warrants and B Warrants shall be
substantially in the forms of, respectively, Exhibit A and Exhibit B attached
hereto.
 
“Investor Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Investor Warrants.
 
“Laidlaw” means Laidlaw & Co (UK) Ltd.
 
 
4

--------------------------------------------------------------------------------

 
 
“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(l).
 
“Offering Shares” means the shares of Common Stock included in the Units issued
pursuant to this Agreement and shares of Common Stock issuable or issued upon
exercise of the A Warrants and B Warrants included in the Units issued pursuant
to this Agreement.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Price Per Unit” means $100,000.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.9.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit
D attached hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Offering Shares by each Purchaser as provided for in the Registration Rights
Agreement.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Required Minimum” shall have the meaning ascribed to such term in Section 4.10.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Securities” means the Units, the Offering Shares, the Investor Warrants, and
Investor Warrant Shares, if and as applicable.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Units purchased hereunder as specified below such Purchaser’s name
on the signature page of this Agreement and next to the heading “Subscription
Amount”.
 
“Subsequent Closing Date” shall have the meaning ascribed to such term in
Section 2.1(a).
 
 
5

--------------------------------------------------------------------------------

 
 
“Subsidiary” means any direct or indirect subsidiary of the Company formed or
acquired after the date hereof.
 
“Termination Date” shall have the meaning ascribed to such term in Section
2.1(a).
 
“Trading Day” means a day on which the principal Trading Market is open for
trading; provided, that in the event that the Common Stock is not listed or
quoted for trading on a Trading Market on the date in question, then Trading Day
shall mean a Business Day.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, the OTC QB
Marketplace or the OTC QX Marketplace (or any successors to any of the
foregoing).
 
“Transaction Documents” means this Agreement, the Investor Warrants, the
Registration Rights Agreement, all exhibits and schedules thereto and hereto and
any other documents or agreements executed in connection with the transactions
contemplated hereunder.
 
“Transfer Agent” means a transfer agent for the Company’s Common Stock and the
Offering Shares, if any, and any successor transfer agent of the Company. If the
Company does not have a transfer agent for its Common Stock on the date in
question since its shares of Common Stock are not listed for trading on a stock
exchange or automated quotation service, then Transfer Agent shall mean the
Company.
 
“Units” means the Units issued pursuant to this Agreement, which shall consist
of (a) 40,000 shares of Common Stock and (b) two Investor Warrants: (i) an "A"
Warrant to purchase 40,000 shares of Common Stock, exercisable at a price of
$2.50 per share of Common Stock for a period of 120 days from the date of the
final Closing (the “A Warrant”), and (ii) a "B" Warrant to purchase 20,000
shares of Common Stock, exercisable at a price of $3.75 per share of Common
Stock for a period of five (5) years from the date of the final Closing (the “B
Warrant”).
 
ARTICLE II.
PURCHASE AND SALE
 
2.1  
Closing.

 
(a) On the initial Closing Date (the “Initial Closing Date”), upon the terms and
subject to the conditions set forth herein, substantially concurrent with the
execution and delivery of this Agreement by the parties hereto, the Company
agrees to sell at the initial Closing (the “Initial Closing”), and the
Purchasers, severally and not jointly, agree to purchase at the Initial Closing,
an aggregate of up to $10,000,000, but in no event less than $300,000, of Units,
calculated based upon the Price Per Unit, for each Purchaser equal to such
Purchaser’s Subscription Amount as set forth on the signature page hereto
executed by such Purchaser, and Investor Warrants as determined pursuant to
Section 2.2(a). Thereafter, on any subsequent Closing Date (each a
“Subsequent Closing Date”), upon the terms and subject to the conditions set
forth herein, substantially concurrent with the execution and delivery of this
Agreement by the Purchasers purchasing Units on such Subsequent Closing Date,
the Company agrees to sell, and each Purchaser purchasing Units at such
subsequent Closing, severally and not jointly, agrees to purchase an aggregate
of up to $10,000,000 of Units, calculated as set forth above, less the amount of
Units issued and sold at all previous Closings. Each Purchaser purchasing Units
on a Closing Date shall deliver to the Company such Purchaser’s Subscription
Amount by wire transfer of immediately available funds in accordance with the
Company’s written wire instructions, and the Company shall deliver to each
Purchaser its respective Units, as determined pursuant to Section 2.2(a), and
the Company and each Purchaser shall deliver the other items set forth in
Section 2.2 deliverable at the Closing.  Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, a Closing shall occur at the
offices of Company Counsel or such other location as the parties shall mutually
agree. Notwithstanding anything herein to the contrary, each Closing Date shall
occur on or before December 31, 2014; provided, however, that such date may be
extended, without notice, to March 31, 2015 with the consent of the Company and
Laidlaw (the “Termination Date”).
 
 
6

--------------------------------------------------------------------------------

 
 
    (b) If a Closing is not held on or before the Termination Date, the Company
shall cause all subscription documents and funds to be returned, without
interest or deduction, to each prospective Purchaser. The Company shall also
cause any subscription documents or funds received following the final Closing
to be returned, without interest or deduction, to each applicable prospective
Purchaser. Notwithstanding the foregoing, the Company in its sole discretion may
elect not to sell to any Person any or all of the Units requested to be
purchased hereunder, provided that the Company causes all corresponding
subscription documents and funds received from such Person to be promptly
returned.
 
2.2  
Deliveries.

 
(a) On or prior to each Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser purchasing Units on such Closing Date each of the
following:
 
(i) this Agreement duly executed by the Company;
 
(ii) a legal opinion of Company Counsel, substantially in the form of Exhibit
C attached hereto;
 
(iii)  the Registration Rights Agreement duly executed by the Company;
 
(iv) (1) instructions to the Transfer Agent authorizing the issuance of the
shares of Common Stock included in the Units purchased by such Purchaser at such
Closing and (2) one A Warrant and one B Warrant, each registered in such
Purchaser’s name to purchase such number of Investor Warrant Shares included in
the Units purchased by such Purchaser at such Closing. Within ten (10) days
following any Closing, the Company will deliver, unless otherwise requested by
any Purchaser, one (1) certificate registered in such Purchaser’s name
representing the shares of Common Stock included in the Units purchased by such
Purchaser at such Closing; and
 
(v) a good standing certificate of the Company, dated within four Trading Days
of the Closing Date, from the State of Delaware and the State of California.
 
(b) On or prior to each Closing Date, each Purchaser purchasing Units on such
Closing Date shall deliver or cause to be delivered to the Company the
following:
 
(i)  this Agreement duly executed by such Purchaser;
 
(ii)  the Registration Rights Agreement duly executed by such Purchaser; and
 
 
7

--------------------------------------------------------------------------------

 
 
(iii)  such Purchaser’s Subscription Amount by wire transfer to the account
specified in writing by the Company.
 
2.3  
Closing Conditions.

 
(a) The obligations of the Company hereunder in connection with each Closing are
subject to the following conditions being met:
 
(i) the accuracy in all material respects on such Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein in which case they shall be accurate in all material
respects as of such date);
 
(ii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to such Closing Date shall have been performed; and
 
(iii) the delivery by each Purchaser of the items set forth in Section 2.2(b) of
this Agreement.
 
(b) The respective obligations of the Purchasers hereunder in connection with
each Closing are subject to the following conditions being met:
 
(i) the accuracy in all material respects when made and on such Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein in which case they shall be accurate in all material
respects as of such date);
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to such Closing Date shall have been performed;
 
(iii) the Company shall have received executed signature pages to this Agreement
with an aggregate Subscription Amount of at least $300,000 prior to the Initial
Closing;
 
(iv) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;
 
(v) there shall have been no Material Adverse Effect with respect to the Company
since the date hereof; and
 
(vi) from the date hereof to such Closing Date, trading in securities generally
as reported by Bloomberg L.P. shall not have been suspended or limited, or
minimum prices shall not have been established on securities whose trades are
reported by such service, or on any Trading Market, nor shall a banking
moratorium have been declared either by the United States or New York State
authorities nor shall there have occurred any material outbreak or escalation of
hostilities or other national or international calamity of such magnitude in its
effect on, or any material adverse change in, any financial market which, in
each case, in the reasonable good faith judgment of such Purchaser, makes it
impracticable or inadvisable to purchase the Units at such Closing.
 
 
8

--------------------------------------------------------------------------------

 


ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation made herein only to the extent of the
disclosure contained in the corresponding section of the Disclosure Schedules,
the Company hereby makes the following representations and warranties to each
Purchaser:
 
(a) Subsidiaries. The Company has no subsidiaries. All references to the
Subsidiaries or any of them in the Transaction Documents shall be disregarded
except to the extent such reference speaks to a time in the past or future when
the Company has or had a Subsidiary, as the case may be.
 
(b) Organization and Qualification. Each of the Company and its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and its
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(d) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents, the issuance and sale of the
Securities and the consummation by it of the transactions contemplated hereby
and thereby to which it is a party do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
 
9

--------------------------------------------------------------------------------

 


(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filing with the Commission pursuant to the Registration Rights
Agreement and Section 4.6, (ii) the notice and/or application(s) to each
applicable Trading Market, if any, for the issuance and sale of the Common Stock
and Investor Warrant Shares and the listing of the Offering Shares for trading
thereon in the time and manner required thereby, and (iii) the filing of a Form
D with the Commission and such filings as are required to be made under
applicable state securities laws (collectively, the “Required Approvals”).
 
(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and, if and as applicable,
nonassessable, free and clear of all Liens imposed by the Company. The Company
has reserved from its duly authorized capital stock a number of shares of Common
Stock for issuance of the Offering Shares at least equal to the Required Minimum
on the date hereof.
 
(g) Capitalization. The capitalization of the Company is as set forth on
Schedule 3.1(g). The Company has not issued any capital stock and/or Common
Stock Equivalents not set forth on Schedule 3.1(g). No Person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as a result of the purchase and sale of the Securities or as described on
Schedule 3.1(g), there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of securities of the
Company to adjust the exercise, conversion, exchange or reset price under any of
such securities. All of the outstanding shares of capital stock and other
securities of the Company are duly authorized, validly issued, fully paid and
nonassessable, have been issued in material compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities. Except for the Company’s certificate of incorporation, there are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.
 
 
10

--------------------------------------------------------------------------------

 


(h) Financial  Statements.  Schedule 3.1(h) attached hereto contains the audited
balance sheets of the Company as of December 31, 2013 and 2012, and the related
statements of operations, stockholders’ equity (deficit), and cash flows for the
years then ended and for the period from February 24, 2009 (date of inception)
to December 31, 2013 (collectively, the “Financial Statements”).The Company
Financial Statements have been prepared in accordance with generally accepted
accounting principles of the United States (“GAAP”) applied on a consistent
basis throughout the periods covered thereby, fairly present the financial
condition, results of operations and cash flows of the Company and the
Subsidiaries as of the respective dates thereof and for the periods referred to
therein and are consistent with the books and records of the Company and the
Subsidiaries, except as may be otherwise specified in such financial statements
or the notes thereto and except that the Company Financial Statements may not
contain all footnotes required by GAAP and normal year-end adjustments.
 
(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included in Schedule 3.1(h),
except as specifically disclosed on Schedule 3.1(i): (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any material liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP, (iii) the Company has
not altered its method of accounting, (iv) the Company has not declared or made
any dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, (v) the Company has not issued any equity securities to any
officer, director or Affiliate, except pursuant to existing Company stock option
plans, and (vi) no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its Subsidiaries or their respective businesses,
properties, operations, assets or financial condition, that would be required to
be disclosed by the Company under the Exchange Act in the event that the Company
was subject to the reporting requirements set forth in Section 13(a) or Section
15(d) of the Exchange Act.
 
(j) Litigation. Except as described on Schedule 3.1(j), there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Except as described on Schedule 3.1(j), since December 31, 2012,
neither the Company nor any Subsidiary, nor any director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission or any state
securities administrator involving the Company or any current or former director
or officer of the Company.
 
(k) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (x) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.
 
 
11

--------------------------------------------------------------------------------

 
 
(l) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as presently conducted, except where the failure to
possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(m) Title to Assets. Except as described on Schedule 3.1(m), the Company and the
Subsidiaries have good and marketable title in fee simple to all real property
owned by them and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for (i) Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and (ii) Liens for the payment of federal, state or other taxes,
for which appropriate reserves have been made in accordance with GAAP, and the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance.
 
(n)  Intellectual Property.
 
(i) The term “Intellectual Property Rights” includes:
 
1.  
the name of the Company, all fictional business names, trading names, registered
and unregistered trademarks, service marks, and applications (collectively,
“Marks'');

 
2.  
all patents, patent applications, and inventions and discoveries that may be
patentable (collectively, “Patents'');

 
3.  
all copyrights in both published works and published works (collectively,
“Copyrights”);

 
4.  
all rights in mask works (collectively, “Rights in Mask Works''); and

 
5.  
all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints (collectively, “Trade Secrets'') owned, used, or licensed by the Company
as licensee or licensor.

 
(ii)  Agreements.  Schedule 3.1(n) contains a complete and accurate list of all
contracts relating to the Intellectual Property Rights to which the Company is a
party or by which the Company is bound, except for any license implied by the
sale of a product and perpetual, paid-up licenses for commonly available
software programs with a value of less than $10,000 under which the Company is
the licensee. There are no outstanding and, to the Company’s knowledge, no
threatened disputes or disagreements with respect to any such agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
(iii) Know-How Necessary for the Business. The Intellectual Property Rights are
all those necessary for the operation of the Company’s businesses as it is
currently conducted or as represented, in writing, to the Purchasers to be
conducted. The Company is the owner of all right, title, and interest in and to
each of the Intellectual Property Rights, free and clear of all liens, security
interests, charges, encumbrances, equities, and other adverse claims, and has
the right to use all of the Intellectual Property Rights. To the Company’s
knowledge, no employee of the Company has entered into any contract that
restricts or limits in any way the scope or type of work in which the employee
may be engaged or requires the employee to transfer, assign, or disclose
information concerning his work to anyone other than of the Company.
 
(iv) Know-How  Necessary  for  the  Business. Schedule 3.1(n) contains a
complete and accurate list of all Patents. Except as set forth on
Schedule 3.1(j), the Company is the owner of all right, title and interest in
and to each of the Patents, free and clear of all Liens and other adverse
claims. All of the issued Patents are currently in compliance with formal legal
requirements (including payment of filing, examination, and maintenance fees and
proofs of working or use), are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
Initial Closing Date. No Patent has been or is now involved in any interference,
reissue, reexamination, or opposition proceeding. To the Company’s knowledge:
(1) there is no potentially interfering patent or patent application of any
third party, and (2) no Patent is infringed or has been challenged or threatened
in any way. To the Company’s knowledge, none of the products manufactured and
sold, nor any process or know-how used, by the Company infringes or is alleged
to infringe any patent or other proprietary right of any other Person.
 
(v) Trademarks. Schedule 3.1(n) contains a complete and accurate list and
summary description of all Marks. The Company is the owner of all right, title,
and interest in and to each of the Marks, free and clear of all Liens and other
adverse claims. All Marks that have been registered with the United States
Patent and Trademark Office are currently in compliance with all formal legal
requirements (including the timely post-registration filing of affidavits of use
and incontestability and renewal applications), are valid and enforceable, and
are not subject to any maintenance fees or taxes or actions falling due within
ninety days after the Initial Closing Date. Except as set forth in
Schedule 3.1(n), no Mark has been or is now involved in any opposition,
invalidation, or cancellation and, to the Company’s knowledge, no such action is
threatened with respect to any of the Marks. To the Company’s knowledge: (1)
there is no potentially interfering trademark or trademark application of any
third party, and (2) no Mark is infringed or has been challenged or threatened
in any way. To the Company’s knowledge, none of the Marks used by the Company
infringes or is alleged to infringe any trade name, trademark, or service mark
of any third party.
 
(vi)  Copyrights.  Schedule 3.1(n) contains a complete and accurate list of all
Copyrights. The Company is the owner of all right, title, and interest in and to
each of the Copyrights, free and clear of all Liens and other adverse claims.
All the Copyrights have been registered and are currently in compliance with
formal requirements, are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
date of the Initial Closing. No Copyright is infringed or, to the Company’s
knowledge, has been challenged or threatened in any way. To the Company’s
knowledge, none of the subject matter of any of the Copyrights infringes or is
alleged to infringe any copyright of any third party or is a derivative work
based on the work of a third party. All works encompassed by the Copyrights have
been marked with the proper copyright notice.
 
 
13

--------------------------------------------------------------------------------

 
 
(vii) Trade Secrets. With respect to each Trade Secret, the documentation
relating to such Trade Secret is current, accurate, and sufficient in detail and
content to identify and explain it and to allow its full and proper use without
reliance on the knowledge or memory of any individual. The Company has taken all
reasonable precautions to protect the secrecy, confidentiality, and value of its
Trade Secrets. The Company has good title and an absolute (but not necessarily
exclusive) right to use the Trade Secrets. The Trade Secrets are not part of the
public knowledge or literature, and, to the Company’s knowledge, have not been
used, divulged, or appropriated either for the benefit of any Person (other than
the Company) or to the detriment of the Company. No Trade Secret is subject to
any adverse claim or has been challenged or threatened in any way.
 
(o) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. In addition, within 60 days following the Initial
Closing Date, the Company shall obtain directors and officers insurance coverage
at least equal to the aggregate Subscription Amount. Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.
 
(p) Transactions With Affiliates and Employees. Except as described on Schedule
3.1(p), none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $100,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.
 
(q) No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the Securities by any form of general
solicitation or general advertising. The Company has offered the Securities for
sale only to the Purchasers and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act.
 
 
14

--------------------------------------------------------------------------------

 
 
(r) Certain Fees. No brokerage, finder’s fees, commissions or due diligence fees
are or will be payable by the Company or any Subsidiary to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by the Transaction
Documents except as set forth on Schedule 3.1(r). The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section 3.1(r)
that may be due in connection with the transactions contemplated by the
Transaction Documents.
 
(s) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(t) Registration Rights. Except as described on Schedule 3.1(t), no Person other
than the Purchasers has any right to cause the Company or any Subsidiary to
effect the registration under the Securities Act of any securities of the
Company or any Subsidiary.
 
(u) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby.
 
(v) Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.
 
(w) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which will not
be publicly disclosed in the Registration Statement or within 210 days of the
Initial Closing Date, whichever occurs first. The Company understands and
confirms that the Purchasers will rely on the foregoing representation in
effecting transactions in securities of the Company. All of the disclosure
furnished by or on behalf of the Company to the Purchasers regarding the Company
and its Subsidiaries, their respective businesses and the transactions
contemplated hereby, including the Disclosure Schedules to this Agreement, when
taken together as a whole, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. The Company acknowledges and agrees that
no Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof.
 
(x) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act which would require the registration of any
such securities under the Securities Act.
 
 
15

--------------------------------------------------------------------------------

 
 
(y) Solvency. Based on the consolidated financial condition of the Company as of
the Closing Date, and the Company’s good faith estimate of the fair market value
of its assets, after giving effect to the receipt by the Company of the proceeds
from the sale of the Securities hereunder: (i) the fair saleable value of the
Company’s assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Initial Closing Date.
Schedule 3.1(y) sets forth as of the date hereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $250,000 (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(z) the present value of any lease payments in excess of $250,000 due under
leases required to be capitalized in accordance with GAAP. Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.


(z) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.
 
   (aa) Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor
to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is  in violation of law or (iv) violated in any
material respect any provision of FCPA.
 
 
16

--------------------------------------------------------------------------------

 
 
    (bb) Accountants. The Company’s accounting firm is set forth on
Schedule 3.1(bb). To the knowledge and belief of the Company, such accounting
firm is registered with the Public Company Accounting Oversight Board, and shall
express its opinion with respect to the financial statements to be included in
the Registration Statement for the fiscal year ending December 31, 2013.
 
    (cc) Acknowledgment Regarding Purchasers’ Purchase of Securities . The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
    (dd) Money Laundering. The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.
 
    (ee) Stock Option Plans. Each stock option granted by the Company under the
Company’s stock option plan was granted (i) in accordance with the terms of the
Company’s stock option plan and (ii) with an exercise price at least equal to
the fair market value of the Common Stock on the date such stock option would be
considered granted under GAAP and applicable law. No stock option granted under
the Company’s stock option plan has been backdated.
 
    (ff) The Company has filed all reports, schedules, forms, statements
and  other documents required to be filed by the Company under the Securities
Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act, as applicable,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The Company has never
been an issuer subject to Rule 144(i) under the Securities Act. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.
 
 
17

--------------------------------------------------------------------------------

 
 
3.2 Representations and Warranties of the Purchasers.  Each Purchaser, for
itself and for no other Purchaser, hereby represents and warrants as of the date
hereof and as of the Closing Date on which such Purchaser is purchasing Units
hereunder to the Company as follows (unless as of a specific date therein):
 
(a) Organization; Authority. Such Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b) Understandings or Arrangements. Such Purchaser understands that the
Securities are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangements or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
such Purchaser’s right to sell the Securities pursuant to a Registration
Statement or otherwise in compliance with applicable federal and state
securities laws). Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.
 
(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it exercises any
Warrants, it will be either: (i) an “accredited investor” as defined in Rule
501(a) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act. Such Purchaser is not required
to be registered as a broker-dealer under Section 15 of the Exchange Act.
 
(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
 
 
18

--------------------------------------------------------------------------------

 
 
(e) Opportunities for Additional Information. Each Purchaser acknowledges that
such Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company, and to the
extent deemed necessary in light of such Purchaser’s personal knowledge of the
Company’s affairs, such Purchaser has asked such questions and received answers
to the full satisfaction of such Purchaser, and such Purchaser desires to invest
in the Company. Neither such inquiries nor any other investigation conducted by
or on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser’s right to rely on the truth, accuracy and
completeness of the Disclosure Schedules and the Company’s representations and
warranties contained in the Transaction Documents.
 
(f) No General Solicitation. Each Purchaser acknowledges that the Securities
were not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.
 
The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1  
Transfer Restrictions.

 
(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and the Registration Rights Agreement
and shall have the rights and obligations of a Purchaser under this Agreement
and the Registration Rights Agreement.
 
(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in the following form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES FOR WHICH THIS SECURITY IS
EXERCISABLE] [HAS NOT] [HAVE] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
 
19

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer, pledge or secure Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the appropriate Purchaser’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Securities may reasonably request in connection with a
pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders thereunder.
 
    (c) Certificates evidencing the Offering Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Offering Shares pursuant to Rule 144, (iii) if such Offering
Shares are eligible for sale under Rule 144, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such Offering Shares and without volume or manner-of-sale
restrictions, (iv) if such legend is not required under applicable requirements
of the Securities Act (including judicial interpretations and pronouncements
issued by the staff of the Commission) or (v) following the Effective Date. Upon
the receipt by the Company of any reasonable certifications from the Purchasers
requested by the Company with respect to future sales of such Offering Shares,
the Company shall cause its counsel to issue a legal opinion to the Transfer
Agent if required by the Transfer Agent to effect the removal of the legend
hereunder. The Company agrees that following such time as such legend is no
longer required under this Section 4.1(c), it will, as soon as practicable
following the delivery by a Purchaser to the Company or the Transfer Agent of a
certificate representing Offering Shares issued with a restrictive legend and,
in each case, any reasonable certifications from the Purchaser requested by the
Company or the Company’s counsel in order to effectuate a legend removal,
deliver or cause to be delivered to such Purchaser a certificate representing
such shares that is free from all restrictive and other legends. The Company may
not make any notation on its records or give instructions to the Transfer Agent
that enlarge the restrictions on transfer set forth in this Section 4.
Certificates for Offering Shares subject to legend removal hereunder shall be
transmitted by the Transfer Agent to the Purchaser by crediting the account of
the Purchaser’s prime broker with the Depository Trust Company System as
directed by such Purchaser if the Company is then a participant in such system.
 
 
20

--------------------------------------------------------------------------------

 
 
(d) Each Purchaser, severally and not jointly with the other Purchasers, agrees
with the Company that such Purchaser will sell any Securities pursuant to either
the registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section
 
4.1 is predicated upon the Company’s reliance upon this understanding.
 
4.2 Acknowledgment of Dilution.  The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Investor Warrant
Shares pursuant to the Transaction Documents, are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.
 
4.3 Furnishing of Information; Public Information.  Commencing on the Effective
Date, and until the earliest of the time that (a) no Purchaser owns Securities
or (b) the Investor Warrants have expired, the Company covenants to have
obtained and will thereafter maintain the registration of the Common Stock under
Section 12(b) or 12(g) of the Exchange Act and to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.
 
4.4 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.
 
4.5 Exercise Procedures. The form of Notice of Exercise included in the Investor
Warrants sets forth the totality of the procedures required of the Purchasers in
order to exercise the Investor Warrants. No additional legal opinion, other
information or instructions shall be required of the Purchasers to exercise
their Investor Warrants. The Company shall honor exercises of the Investor
Warrants and shall deliver Investor Warrant Shares in accordance with the terms,
conditions and time periods set forth in the Transaction Documents.


4.6 Securities Laws Disclosure;  Publicity. The Registration Statement will
disclose the material terms of the transactions contemplated hereby, and shall
include the Transaction Documents as exhibits thereto. From and after the filing
of the Registration Statement, the Company represents to the Purchasers that it
shall have publicly disclosed all material, non-public information delivered to
any of the Purchasers by the Company or any of its Subsidiaries, or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents. The Company and each
Purchaser shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Purchaser shall issue any such press release nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Purchaser, or without the prior consent of each Purchaser, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except: (a) as required by federal securities law in connection with
the filing of the Registration Statement and (b) to the extent such disclosure
is required by law or Trading Market regulations, in which case the Company
shall provide the Purchasers with prior notice of such disclosure permitted
under this clause (b).
 
 
21

--------------------------------------------------------------------------------

 
 
4.7 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement with the
Company regarding the confidentiality and use of such information or is an
Affiliate of the Company. The Company understands and confirms that each
Purchaser shall be relying on the foregoing covenant in effecting transactions
in securities of the Company.
 
4.8 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder for general corporate purposes including, but not limited
to, growth initiatives and capital expenditures, and shall not use such
proceeds: (a) for the satisfaction of any portion of the Company’s debt (other
than payment of trade payables in the ordinary course of the Company’s business
and prior practices), or (b) for the redemption of any Common Stock or Common
Stock Equivalents.


4.9 Indemnification of Purchasers. Subject to the provisions of this Section
4.9, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against Purchaser
Parties in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser Party may have with any such
stockholder or any violations by such Purchaser Party of state or federal
securities laws or any conduct by such Purchaser Party which constitutes fraud,
gross negligence, willful misconduct or malfeasance). If any action shall be
brought against any Purchaser Party in respect of which indemnity may be sought
pursuant to this Agreement, such Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (y) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of its representations, warranties
or covenants under the Transaction Documents or any agreements or understandings
such Purchaser Party may have with any such stockholder or any violations by
such Purchaser Party of state or federal securities laws or any conduct by such
Purchaser Party which constitutes fraud, gross negligence, willful misconduct or
malfeasance. The indemnification required by this Section 4.9 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or are incurred. The indemnity
agreements contained herein shall be in addition to any cause of action or
similar right of any Purchaser Party against the Company or others and any
liabilities the Company may be subject to pursuant to law.
 
 
22

--------------------------------------------------------------------------------

 
 
4.10  Reservation and Listing of Securities.
 
(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents (the “Required Minimum”).
 
(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall use commercially reasonable efforts to
amend the Company’s certificate of incorporation to increase the number of
authorized but unissued shares of Common Stock to at least the Required Minimum
at such time, as soon as possible and in any event not later than the 60th day
after such date.
 
(c) The Company shall take all steps necessary to cause the Offering Shares to
be approved for listing and actually listed on the Company’s principal Trading
Market, if any.
 
4.11 Equal Treatment of Purchasers. No consideration (including any modification
of any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of this Agreement
unless the same consideration is also offered to all of the parties to this
Agreement. For clarification purposes, this provision constitutes a separate
right granted to each Purchaser by the Company and negotiated separately by each
Purchaser, and is intended for the Company to treat the Purchasers as a class
and shall not in any way be construed as the Purchasers acting in concert or as
a group with respect to the purchase, disposition or voting of Securities or
otherwise.
 
4.12 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at each Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.


 
23

--------------------------------------------------------------------------------

 
 
ARTICLE V.
MISCELLANEOUS
 
5.1 Termination. This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Initial Closing has not been consummated on or before
December 31, 2014; provided, however, that such date may be extended, without
notice, to March 31, 2015 with the consent of the Company and Laidlaw; provided,
further, however, that such termination will not affect the right of any party
to sue for any breach by any other party (or parties).
 
5.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchasers.
 
Notwithstanding the foregoing, the Company agrees to pay promptly all of
Laidlaw’s legal fees reasonably incurred in connection with the negotiation,
preparation, execution, delivery and performance of this Agreement and the other
Transaction Documents. Subject to the following qualifications, such legal fees
shall not exceed $50,000 in the aggregate, and are exclusive of disbursements
and any fees incurred in connection with the contemplated Registration Statement
(the “Cap”). In the event that there should be a material change in the
transactions contemplated hereby, then Laidlaw and the Company agree to a good
faith upward adjustment in the Cap. Such legal fees will be due and payable as
follows: fifty percent (50%) of such legal fees incurred to date shall be paid
at the Initial Closing and the remainder shall be paid at each subsequent
Closing together with any additional legal fees incurred from the date of the
prior Closing until such subsequent Closing, subject always to the Cap.
Notwithstanding the foregoing, if there be no Closing hereunder, then such legal
fees shall be due and payable on demand. Laidlaw shall deliver an itemized
invoice from Laidlaw’s counsel detailing such legal fees at least two (2)
Business Days prior to the Initial Closing and each subsequent Closing.
 
5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto at or prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
5.5 Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding at least 67% in
interest of the Securities then outstanding, or in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought. No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.
 
 
24

--------------------------------------------------------------------------------

 


5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”
 
5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.9.
 
5.9 Governing Law. The Transaction Documents will be governed by and construed
under the laws of the State of New York as applied to agreements among New York
residents entered into and to be performed entirely within New York. The parties
hereto (1) agree that any legal suit, action or proceeding arising out of or
relating to this Agreement will be instituted exclusively in New York State
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (2) waive any objection which the parties may
have now or hereafter to the venue of any such suit, action or proceeding, and
(3) irrevocably consent to the jurisdiction of the New York State Supreme Court,
County of New York, and the United States District Court for the Southern
District of New York in any such suit, action or proceeding. Each of the parties
hereto further agrees to accept and acknowledge service of any and all process
which may be served in any such suit, action or proceeding in the New York State
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York and agrees that service of process upon it
mailed by certified mail to its address will be deemed in every respect
effective service of process upon it, in any such suit, action or proceeding. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then, in addition to the obligations of the Company
under Section 4.9, the prevailing party in such action, suit or proceeding shall
be reimbursed by the other party for its reasonable attorneys’ fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding. THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.
 
5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities.
 
5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
 
25

--------------------------------------------------------------------------------

 
 
5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of an exercise of an Investor Warrant,
the applicable Purchaser shall be required to return any shares of Common Stock
subject to any such rescinded conversion or exercise notice concurrently with
the return to such Purchaser of the aggregate exercise price paid to the Company
for such shares and the restoration of such Purchaser’s right to acquire such
shares pursuant to such Purchaser’s Investor Warrant (including, issuance of a
replacement warrant certificate evidencing such restored right).
 
5.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.
 
5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17  Independent Nature of Purchasers’ Obligations and Rights .  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose. Each Purchaser has been represented by
its own separate legal counsel in its review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any of the Purchasers. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company and a Purchaser, solely,
and not between the Company and the Purchasers collectively and not between and
among the Purchasers.
 
 
26

--------------------------------------------------------------------------------

 
 
5.18 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
5.19 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.
 
5.20 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 


(Signature Pages Follow)


 
27

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this UNIT PURCHASE AGREEMENT
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 


BIOSIG TECHNOLOGIES, INC.
Address for Notice:
 
12424 Wilshire Blvd., Suite 745
Los Angeles, CA 90025
 
By: /s/ Kenneth L. Londoner
        Name: Kenneth L. Londoner
Title: Executive Chairman
 
With a copy to (which shall not constitute notice):
 
Fax: 310-820-8115
Rick Werner, Esq.
Haynes and Boone, LLP
30 Rockefeller Plaza
26th Floor
New York, NY 10112




 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 SIGNATURE PAGE FOR PURCHASER FOLLOWS]


 
 

--------------------------------------------------------------------------------

 
 
PURCHASER SIGNATURE PAGES TO BIOSIG UNIT PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the undersigned have caused this UNIT PURCHASE AGREEMENT to
be duly executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser:
                                                                                                                       
 
Signature of Authorized Signatory of
Purchaser:                                                                   
 
Name of Authorized
Signatory:                                                                                                   
 
Title of Authorized
Signatory:                                                                                                     
 
Email Address of Authorized
Signatory:                                                                                    
 
Facsimile Number of Authorized
Signatory:                                                                              
 
Address for Notice to Purchaser:




 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):
 






 
Subscription Amount:                                                     
 
Shares of Common Stock:                                                         
 
Investor Warrant
Shares:                                                               
 
EIN Number:                                                          




 


 
[SIGNATURE PAGES CONTINUE]


 
 

--------------------------------------------------------------------------------

 
 
Exhibit A: Form of A Warrant


 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B: Form of B Warrant


 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C: Form of Legal Opinion of Company Counsel


 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit D: Registration Rights Agreement
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 